DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2. 	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 7 each recite “A method of improving time-resolved emission (TRE) waveforms” and independent claim 10 is drawn to “A non-transitory computer readable storage medium comprising computer executable instructions” to perform the method set forth much like in claims 1-6. 
3. 	Beginning with claim 1, a 35 USC 101 analysis is made:
Step 1: Is the claim drawn to a process, machine, manufacture or composition of matter?
Yes. For a step 1 analysis, the claim is drawn to one of the four statutory categories, “a process” or method for the instant application. 
Step 2A, prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?

With respect to claim 1, applicant’s disclosure in paragraphs [0010], [0012]  and [0013] discusses obtaining a list of scan locations wherein each pixel of interest corresponds to a scan location, and the construction of waveforms results in advancing to a next location in a list of scan locations, is a form of mapping (or plotting) the locations onto a pseudo two-dimensional image of the electronic device. The practical application beyond enhancing the TRE waveform to accomplish significantly more is not clear: 
“[0010] In accordance with present embodiments, a method of improving time-resolved emission (TRE) waveforms representing an electronic device, wherein the TRE waveforms represent photons detected by a photodetector at respective scan locations on the electronic device includes obtaining a list of the scan locations, wherein each scan location corresponds to a pixel of interest, constructing a first waveform for an initial one of the scan locations, wherein the first waveform represents a measurement of the photons detected by the photodetector at the initial one of the scan locations, constructing a second waveform by combining a measurement of the photons detected at a subsequent location in the list of scan locations and those used in constructing the first waveform, and advancing to a next location in the list of scan locations and updating the first waveform to be equal to the second waveform upon determining that a signal-to-noise ratio of the first waveform is less than or equal to a signal-to-noise ratio of the second waveform.
[0012] In accordance with present embodiments, a method of improving time-resolved emission (TRE) waveforms corresponding to photon emissions of an electronic device during a test, the method comprises identifying a plurality of locations on the electronic device having equivalent emission signals, wherein the emission signals correspond to photon emissions of the electronic device detected during the test, mapping the locations onto a pseudo two-dimensional image of the electronic device, combining measurements of photons detected at the locations having the equivalent emission signals to create an improved TRE waveform, and attributing the improved TRE waveform to each of the locations having the equivalent emission signals. 
[0013] As used herein, "facilitating" an action includes performing the action, making the action easier, helping to carry the action out, or causing the action to be performed. Thus, by way of example and not limitation, instructions executing on one processor might facilitate an action carried out by instructions executing on a remote processor, by sending appropriate data or commands to cause or aid the action to be performed. For the avoidance of doubt, where an actor facilitates an action by other than performing the action, the action is nevertheless performed by some entity or combination of entities.”
4. 	Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 	No. Moving to a step 2A, prong 2 analysis of claim 1, there are no additional elements beyond the mental processes, i.e. “obtaining a list of the scan locations; advancing to a next location in the list of scan locations, is considered gathering of data”. If the step of “constructing” is interpreted to be a mental step, than “advancing to the next location’ using the constructing steps is also construed to be a mental step.

“[0081] Referring to FIG. 5, according to one embodiment of the present invention, a first W1 waveform is constructed using the photons detected at pixel 1. A second waveform W2 is constructed using the photons at location 1 and 2. The SNR of the waveforms W1 and W2 is compared and W2 is determined to be less than W1, so that location 2 is not included in the final waveform (i.e., W1 is maintained). A new waveform W2 is constructed using photons at location 1 and 3. The SNR of W1 and W2 are compared and W2 is determined to be greater than W1. According to the method 500 of FIG. 5, and block 506, "W1=W2" so that it includes all the photons detected at locations 1 and 3. A new waveform W2 is constructed using photons at location 1, 3, and 4. The SNR of W1 and W2 are compared and W2 is determined to be greater than W1. Then "W1=W2" so that it includes all the photons detected at locations 1, 3, and 4. At the end of the process 500, W1 is the best waveform and is returned to the user and/or for additional analysis.”5. 	Analysis of the claim can now move to Step 2B: Does the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception (mental processes)? Applicant makes clear in his specification that the intensity map generated is not used to measure circuit performance or to perform circuit analysis. See paragraph [0039]:
“[0039] Referring now to the drawings in which like numerals represent the same or similar elements and initially a Confocal Laser Scanning Microscope (C-LSM) works by scanning a laser beam on a surface of a device under test (DUT) and measures reflected light intensity from different areas of a circuit formed on DUT. The intensity of the reflected light is measured using a photodetector, which may include a PIN diode, avalanche photodiode (APD) or photo-multiplier tube (PMT). An intensity map may be generated using electronics which receives position information from a scanning device (x, y coordinates), and maps intensity versus position to create an image that can be used for navigation and inspection of the device under test (DUT). The map represents a physical map of the surface and its features, and is not employed in any way to measure circuit performance or perform circuit analysis.”
 	No. The recitation of obtaining a list of the scan locations, wherein each scan location corresponds to a pixel of interest and advancing to a next location in the list of scan locations is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, this limitation does not amount to significantly more No, there are no additional elements that amount to significantly more than the abstract idea itself. See applicant’s specification paragraph [0055] wherein scanning XY locations and pixel collection is disclosed: 
“[0055] Compared to a single point acquisition, this scanning technique has the disadvantage of causing an increase in the total image acquisition time, which is roughly linearly proportional to the number of pixels. Such a disadvantage may often be acceptable given the elevated sensitivity of present single-pixel detector and the long list of previously mentioned advantages of imaging capability. The XY scanning range can also be adapted to cover different areas of the circuit and change the number of collected pixels.”
When the analysis is viewed for all elements of claim 1 in combination, no additional elements integrate the recited judicial exception into a practical application and the Thus claim 1 is not patent eligible for the reasons given above.
6. Dependent claims 2-6 are also rejected under 35 U.S.C. 101 because 
Those claims do not remedy the issues described in the rejection of claim 1, only adding further mental steps to the mathematical concepts described and rejecting following the same analysis and conclusions made for claim 1 above. These claims provide nothing more than details of the mathematical concepts and provide no additional elements beyond the mathematical concepts themselves that would integrate the judicial exception into a practical application or amounting to significantly more than the mathematical concepts themselves. See MPEP 2106.04 as drawn to Abstract Ideas. 
7.	Independent claims 7 and 10 are rejected under 35 USC 101 for the reasons already given above with respect to the rejection of claim 1.
 	
8.	Beginning with claim 7, a 35 USC 101 analysis is made to highlight insignificant differences between claims 1 and 7: 	Step 1: Is the claim drawn to a process, machine, manufacture or composition of matter?
Yes. For a step one analysis, the claim is drawn to one of the four statutory categories, “a process” or method for the instant application. 
Step 2A, prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?

“Identifying a plurality of locations….mapping the locations onto a pseudo two-dimensional image…combining measurements of photons detected at the locations…and attributing the improved TRE waveform to each of the locations having the equivalent emission signals”.
Paragraph [0010], [0012] and [0013] of applicant’s application already shown above, also support the rejection of claim 7 under 35 USC 101, however different portions of those paragraphs are emphasized herein with respect to the claim limitations for claim 7, and claim 7 omits the steps of constructing first and second waveforms:
“[0010] In accordance with present embodiments, a method of improving time-resolved emission (TRE) waveforms representing an electronic device, wherein the TRE waveforms represent photons detected by a photodetector at respective scan locations on the electronic device includes obtaining a list of the scan locations, wherein each scan location corresponds to a pixel of interest, constructing a first waveform for an initial one of the scan locations, wherein the first waveform represents a measurement of the photons detected by the photodetector at the initial one of the scan locations, constructing a second waveform by combining a measurement of the photons detected at a subsequent location in the list of scan locations and those used in constructing the first waveform, and advancing to a next location in the list of scan locations and updating the first waveform to be equal to the second waveform upon determining that a signal-to-noise ratio of the first waveform is less than or equal to a signal-to-noise ratio of the second waveform.
[0012] In accordance with present embodiments, a method of improving time-resolved emission (TRE) waveforms corresponding to photon emissions of an electronic device during a test, the method comprises identifying a plurality of locations on the electronic device having equivalent emission signals, wherein mapping the locations onto a pseudo two-dimensional image of the electronic device, combining measurements of photons detected at the locations having the equivalent emission signals to create an improved TRE waveform, and attributing the improved TRE waveform to each of the locations having the equivalent emission signals. 
[0013] As used herein, "facilitating" an action includes performing the action, making the action easier, helping to carry the action out, or causing the action to be performed. Thus, by way of example and not limitation, instructions executing on one processor might facilitate an action carried out by instructions executing on a remote processor, by sending appropriate data or commands to cause or aid the action to be performed. For the avoidance of doubt, where an actor facilitates an action by other than performing the action, the action is nevertheless performed by some entity or combination of entities.”
Paragraph [0039] remains relevant.
9.	Furthermore for a step 2A, prong 1 analysis, Claim 7 is drawn to an abstract idea in the form of mental process, i.e.” decision making”.
Moving to a step 2A, prong 2 analysis, there are no additional elements beyond the abstract idea that serve to integrate the abstract idea into a practical application of the abstract idea.
Furthermore, for a step 2B analysis, there are no additional elements that amount to significantly more than the abstract idea itself. Therefore, claim 7 is not patent eligible.
10. 	Dependent claims 8 and 9 are also rejected under 35 U.S.C. 101 because 
Those claims do not remedy the issues described in the rejection of claim 7, only adding further mental steps to the mathematical concepts described and rejecting following the same analysis and conclusions made for claim 7 above. These claims provide nothing more than details of the mathematical concepts and provide no additional elements 
Claims 8-9 are not patent eligible.

11.	Claim 10 is rejected under 35 U.S.C. 101 because 
The claimed invention is also directed to an abstract idea without significantly more. Claim 10 can be analyzed in a similar manner as claims 1 and 7 above. However the analysis at Step 2A, prong 2, is as follows with an additional element beyond the mental processes, i.e. “a non-transitory computer readable storage medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method. “However, merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not serve to integrate a judicial exception into a practical application (MPEP 2106.04(d).I). For the same reason, the recitation that the abstract idea is performed using a computer processor does not amount to significantly more under step 2B (MPEP 2106.05.I.A). Therefore, claim 10 is not patent eligible.
12.	Dependent claims 11-15 are also rejected under 35 U.S.C. 101 because 
Those claims do not remedy the issues described in the rejection of claim 10, only adding further mental steps to the mathematical concepts described and rejecting following the same analysis and conclusions made for claim 10 above. These claims 
Claims 11-15 are not patent eligible.13.	To overcome the 101 rejection applicant should consider claiming the system of Figure 1 or the process of Figure 3, as described in paragraphs [0056] – [0059] and particularly the portion of [0059] directed to correcting mechanical drift, which may be a practical application that can be integrated into the claims to potentially overcome the judicial exception:
“[0059] Assuming that, if averaged over a long time period, the emission from the DUT does not change, time-integrated images extracted at different moments in time during a long acquisition time should look the same (with the exception of noise in the images). Therefore, this comparison can be used to detect mechanical drift of the system, calculate the amount of drift and correct for the drift by modifying the XY location of the photons detected after the drift has taken place.”
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571) 272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY G MCDONNOUGH/           Examiner, Art Unit 2866                                                                                                                                                                                             
/MELISSA J KOVAL/           Supervisory Patent Examiner, Art Unit 2866